In re Application of 				:	
Upali Weerasooriya, et al.			: 	WITHDRAWAL
Serial Number: 16/500,250			:	        FROM
Filed: 10/02/2019				:         	        ISSUE
							      

For:  SURFACTANTS HAVING NON-CONVENTIONAL HYDROPHOBES:
	
The purpose of this communication is to inform you that the above-identified application is
being withdrawn from issue pursuant to 37 CFR 1.313.

The application is being withdrawn to permit reopening of prosecution. The reasons therefore
will be communicated to you by the examiner.

PTO records reveal that the issue fee has not been paid. If the issue fee has been 
submitted, the applicant may request a refund or may request that the fee be credited to a
deposit account. However, applicant may wait until the application is either again found
allowable or held abandoned. If the application is allowed, upon receipt of a new Notice
of Allowance and Issue Fee Due, applicant may request that the previously submitted
issue fee to applied toward payment of the issue fee in the amount identified on the new
Notice of Allowance and Issue Fee Due. If the application is abandoned, applicant may
request either a refund or a credit to a deposit account.

The application is being forwarded to the examiner for action. Telephone inquires may be
directed to Tom Dunn at 571-272-1171.

/YVONNE L EYLER/Director, Art Unit 1700                                                                                                                                                                                                        Chemical and Materials Engineering


/BARBARA VENEY/SLIE, OCDD                                                                                                                                                                                                        

STINSON LLPATTN: PATENT GROUP1201 WALNUT STREET, SUITE 2900KANSAS CITY MO MISSOURI 64106-2150
UNITED STATES